Order filed October 18, 2018.




                                       In The

                    Fourteenth Court of Appeals
                                     ____________

                              NO. 14-18-00714-CV
                                 ___________
               KENNETH LABARRON FLOWERS, Appellant
                                         V.
             OFFICE OF THE ATTORNEY GENERAL, Appellee


                    On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010311


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 311th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On August 17, 2018, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM